Citation Nr: 1206521	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  11-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for aplastic anemia, claimed as leukemia.

3.  Entitlement to service connection for avascular necrosis of the right and left hips and right and left knees, to include as secondary to aplastic anemia.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1992 to September 1994.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, which, in pertinent part, denied the Veteran's claims.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

Subsequent to the issuance of the November 2010 Statement of the Case, the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left shoulder disability, a bilateral knee disability, avascular necrosis, a lumbar spine disability and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, obstructive sleep apnea is manifested as a result of his active service.

2.  Resolving all reasonable doubt in favor of the Veteran, aplastic anemia is manifested as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for the establishment of service connection for aplastic anemia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection of obstructive sleep apnea, all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Obstructive Sleep Apnea

A January 1992 service entrance examination was negative for any relevant abnormalities and the Veteran denied shortness of breath or frequent trouble sleeping in an accompanying report of medical history.  A May 1992 service discharge examination was also negative for any relevant abnormalities.  The Veteran reported shortness of breath but denied frequent trouble sleeping in an accompanying report of medical history.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to obstructive sleep apnea.

An August 1999 VA treatment note reflected the Veteran's reports of daytime somnolence since returning from the Gulf War in 1992, excessive snoring and restlessness at night.  Overnight oximetry revealed multiple desaturations in an oscillating pattern consistent with obstructive sleep apnea.  A continuous positive airway pressure (C-PAP) machine was recommended.

An October 2010 VA treatment note indicated that there was a prior history of obstructive sleep apnea, and that the Veteran continued to use his C-PAP machine nightly.

During a July 2011 hearing, the Veteran testified that he had gone to sick call for shortness of breath during service and that experienced fatigue during service.  He was diagnosed with obstructive sleep apnea on one of his first visits to VA soon after service, which he estimated to have occurred in 1994 or 1995.  He was subsequently provided a C-PAP machine.

The Veteran has a current disability as he has been diagnosed with obstructive sleep apnea.  In order for this current disability to be recognized as service connected, there must be a link between thus condition and an in-service injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

Service treatment records do not document complaints of obstructive sleep apnea or snoring; the Board notes that the May 1992 report of medical history did not specifically inquire as to snoring.  The Veteran reported daytime somnolence, excessive snoring and restlessness at night since 1992 in an August 1999 VA treatment note.  These reports were made nearly ten years prior to the Veteran filing a disability claim and were made for the purposes of treatment; the Board finds these statements to be credible and highly probative.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  No medical opinion regarding the etiology of this disability has been submitted.  The Veteran's statements regarding a continuity of symptomology are credible and consistent with the clinical evidence of record.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

Aplastic Anemia

Service records document that the Veteran's military occupational specialty as a self-propelled field artillery turret mechanic.  He was diagnosed with aplastic anemia in July 2007 and subsequently underwent treatment, including a bone marrow transplant.  An October 2007 private treatment note indicates that his aplastic anemia was "thought" to be secondary to either hydrochlorothiazide or benzene product exposure.  It was also noted that he worked as a car mechanic.

An Ambulatory Social Service Note dated in January 2008 shows that the Veteran provided a history of working as a mechanic for most of his adult life.  He attributed the toxic chemical used in his work to the onset of his disease, most specifically, benzene gases and antifreeze.  The social worker, however, did not provide an opinion as to the etiology of this aplastic anemia.

An August 2011 opinion from Dr. T. C., the Veteran's treating private bone marrow transplant physician, opined that the causes of aplastic anemia were unknown but it was sometimes causatively associated with environmental toxins such as benzene.  Dr. C. indicated that the Veteran had exposure to benzene while engaged in military service during active duty, and that the in-service exposure to benzene should definitely be considered a cause of his aplastic anemia.  

In light of the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that exposure to benzene during his period of active service appears to have contribute substantially or materially to cause his aplastic anemia.  In this regard, the Board finds probative the August 2011 opinion of Dr. C. in which it was indicated that the in-service exposure to benzene should definitely be considered a cause of his aplastic anemia.  This opinion is definitive, based upon a complete review of the Veteran's entire medical history, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is also no competent medical evidence of record to rebut the opinion in favor of the claim or otherwise diminish its probative weight.

The Board also finds probative the extensive lay evidence (to include the July 2011 hearing testimony) setting forth a description of his military occupational specialty in service, a history of exposure to environmental hazards during service, and the subsequent onset of symptoms associated with the aplastic anemia since service.  

In light of foregoing, the Board finds that service connection is warranted for aplastic anemia.  Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

As such, as noted above, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor. 



ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for aplastic anemia is granted.

REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a left shoulder disability, a right and left knee disability, avascular necrosis, a lumbar spine disability, and irritable bowel syndrome.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Initially, the Board notes that during his July 2011 hearing, the Veteran testified that he receives Social Security Administration disability benefits as a result of a variety of disabilities.  These records are pertinent to the claim of entitlement on appeal.  The Court has held that where there has been a determination with regard to Social Security disability benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records must therefore be obtained.

Left Shoulder

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with active service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran contends that his current left shoulder disability is the result of a rollover vehicle accident that occurred shortly before his service discharge.  Service treatment notes document complaints of left shoulder pain following an unspecified trauma that had occurred within 72 hours of the visit in January 1994; an assessment of a support ligament strain versus "bursile" strain was made.  During the July 2011 hearing, the Veteran testified that he had experienced symptoms related to his left shoulder since service, and that his treating physicians had told him that he may have torn his rotator cuff.  It is not clear from the available post-service treatment record whether the Veteran has a current diagnosed left shoulder disability.  A VA examination is required to determine the nature and etiology of any such disability.

Right and Left Knee and Hip Disabilities, to Include Avascular Necrosis

The Veteran has alleged that his current right knee disability was the result of an injury sustained during basic training.  Service treatment records document complaints of left knee pain and an assessment of patellar femoral syndrome in June 1992.  The August 2011 opinion from Dr. T. C. noted that the Veteran's bilateral degenerative knee condition, at least in part, resulted from iron overload that complicated his aplastic anemia.  A December 2009 VA treatment note suggested that his bilateral knee avascular necrosis was due to his prednisone use.  It is not clear from the remaining post-service treatment record whether the Veteran suffers from an orthopedic knee disability other than avasuclar necrosis or whether the Veteran's avascular necrosis affected joints other than his knees.  A VA examination is, therefore, required to determine the nature and etiology of the Veteran's claimed bilateral knee and hip disabilities, to include avascular necrosis.

Lumbar Spine Claim

During the July 2011 hearing, the Veteran testified that he had been seeing a private physician for the past 15 years for his back disability and that he began seeing this provider soon after service discharge.  An August 2011 opinion from Dr. M. G. stated that the Veteran had been a patient for eight years.  Treatment records from Dr. M. G. and this unspecified private provider are not located in the claims file.  VA has a duty to seek records of relevant treatment reported by private physicians.  Massey, 7 Vet. App. at 206.  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

Irritable Bowel Syndrome

Service treatment records document an assessment of a nervous stomach due to increased stress in June 1993; there were no complaints related to irritable bowel syndrome.  A January 2008 private treatment note found colitis.  In an August 2011 private opinion, Dr. M. G. opined that it was at least as likely as not that the Veteran's service caused his irritable bowel syndrome.  However, Dr. G. also cautioned that he could not prove cause and effect.  Moreover, this opinion was not accompanied by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A VA examination is, therefore, required to determine the nature and etiology of his claimed irritable bowel syndrome.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Social Security Administration and request all medical records and decisions associated with the Veteran's application and/or award of benefits.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC shall obtain the Veteran's private treatment records from as identified during the July 2011 hearing as well as private treatment records from Dr. M. G.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.  All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  Following the completion of the above development, the RO/AMC shall afford the Veteran a VA orthopedic examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed left shoulder disability, bilateral knee disability and avascular necrosis of the bilateral knees and bilateral hips.  The examiner shall review the claims file and note such review in the examination report.  All tests deemed necessary by the examiner must be performed.

The examiner is asked to furnish an opinion as to whether it is at least as likely as not that any currently diagnosed left shoulder disability, bilateral knee and/or bilateral hip disabilities, including avascular necrosis, had its onset during the Veteran's period of active service, i.e. from May 1992 to September 1994; or, was any such disorder caused by any incident or event that occurred during his period of service.  The examiner must comment on the June 1992 complaints of left knee pain and the January 1994 complaints of a left shoulder pain following an unspecified trauma.

The examiner should also comment on the relationship, if any, between the Veteran's bilateral knee and/or bilateral hip disabilities to his service-connected aplastic anemia.  In this regard, the examiner is requested to opine whether it is at least as likely as not that a knee and/or hip disability was either (a) caused by, or (b) aggravated (permanently worsened) by the service-connected aplastic anemia.

In doing so, the examiner must acknowledge the competent reports of the Veteran as to the onset and continuity of symptomatology.

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner must provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disabilities. 

A complete rationale for all opinions, with citation to relevant medical findings, must be provided. 

5.  The RO/AMC shall afford the Veteran a VA gastrointestinal examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed irritable bowel syndrome.  The examiner shall review the claims file and note such review in the examination report.  All tests deemed necessary by the examiner must be performed.

The examiner is asked to furnish an opinion as to whether it is at least as likely as not that any currently diagnosed irritable bowel syndrome had its onset during the Veteran's period of active service, i.e. from May 1992 to September 1994; or, was any such disorder caused by any incident or event that occurred during his period of service, including the June 1993 complaints of a nervous stomach.

In this regard, the examiner is directed to provide an opinion and specifically state whether the Veteran has an irritable bowel syndrome disability due to an undiagnosed illness, or can his reported symptoms be attributed to any known medical causation.  If this disorder is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that any current irritable bowel syndrome was due to the Veteran's period of service? 

The Board reiterates that the examiner must acknowledge the competent reports of the Veteran as to the onset and continuity of symptomatology.
If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's disability. 

A complete rationale for all opinions, with citation to relevant medical findings, must be provided. 

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claims for service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


